                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                      GREENEVILLE DIVISION

   MICHELLE TORRES, et al.                           )
                                                     )
                                                     )               2:20-CV-00026-DCLC
                   Plaintiffs,                       )
                                                     )
           vs.                                       )
                                                     )
   W. DOUGLAS COLLINS, et al.                        )
                                                     )
                   Defendants                        )


                                               ORDER

          This matter is before the Court to consider the Report and Recommendation of the United

   States Magistrate Judge [Doc. 74]. No objections have been filed to the Report and

   Recommendation in the time allowed.

          In that Report and Recommendation, the Magistrate Judge recommends that Defendants’

   Motion to Substitute Party [Doc. 37] be denied. In their motion, Defendants asked that the Court

   substitute Hamblen County, Tennessee for all individual defendants sued in their official capacity.

   Plaintiffs responded, arguing that at least some of the claims made in the complaint are directly

   related to the named defendants acting as agents of the State as opposed to Hamblen County. The

   Magistrate Judge agreed, finding that Defendants actions “related to determining bail, holding

   defendants in custody until bail is paid, and receiving bail payments are performed in compliance

   with Tennessee law, and are undertaken in their capacities as agents of the State of Tennessee

   rather than agents of Hamblen County.” [Doc. 74, pg. 74].

          Therefore, after careful consideration of the record as a whole, and after careful

   consideration of the Report and Recommendation of the United States Magistrate Judge, and for




Case 2:20-cv-00026-DCLC-CRW Document 82 Filed 05/12/20 Page 1 of 2 PageID #: 1386
   the reasons set out in that Report and Recommendation which are incorporated by reference herein,

   it is hereby ORDERED that the Report and Recommendation [Doc. 74] is ADOPTED and

   Defendants’ Motion to Substitute Party [Doc. 37] is DENIED.

          SO ORDERED:




                                               s/ Clifton L. Corker
                                               United States District Judge




Case 2:20-cv-00026-DCLC-CRW Document 82 Filed 05/12/20 Page 2 of 2 PageID #: 1387
